DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
Applicant’s amendment filed on January 26, 2022, has been entered.  Claims 1, 12, 13, and 15 have been amended as requested.  Claims 2-5 and 14 have been cancelled.  Thus, the pending claims are 1, 6-13, and 15-19, with claims 15-19 being withdrawn as non-elected. 


Drawings
The replacement drawing filed with the amendment is objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Since claim 1 has been amended by the present amendment, the drawing must show the claimed features of a single-layer warp knit fabric, wherein “a front surface of the fabric consists of the first polyester yarns, where the remainder of the front surface consists of the second polyester yarns, and a rear surface of the fabric consists of the second polyester yarns, where the remainder of the rear surface consists of the first polyester yarn.”  No new matter should be entered.  
Said replacement drawing, while being a new graphic, does not show any details different than that of the replacement drawing filed July 9, 2020, which was previously objected to in section 5 of the last Office action (Non-Final Rejection mailed July 27, 2021).  Specifically, the drawing fails to show a single layer warp knit pattern, wherein one face of the fabric consists of 
The drawing continues to raises questions (see at least the Office actions filed January 9, 2020, March 21, 2019, September 5, 2018, and July 27, 2021) as to the construction of the inventive warp knit fabric instead of facilitating a proper understanding of the invention.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  See MPEP § 608.02, sections V and IX, 608.02(d), and 37 CFR 1.83 and 1.84.  Therefore, the drawing is objected to for not depicting the claimed subject matter as currently amended.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “A textile consisting of:  a single-layer warp knit sheeting fabric consisting of a plurality of first polyester yarns and a plurality of second polyester yarns, where the first polyester yarn is 75 D x 144 F and the second polyester yarn is 50 D x 48 F; wherein a front surface of the fabric consists of the first polyester yarns, where the remainder of the front surface consists of the second polyester yarns, and a rear surface of the fabric consists of the second polyester yarns, where the remainder of the rear surface consists of the 
Claim 1 is also indefinite for the recitation that the base greige fabric is processed by a process “selected from the group consisting of scouring, bleaching, dyeing, and printing, resulting in a flannel sheeting fabric.”  
First, as set forth in previous Office actions (see at least section 3 of the Non-Final Rejection mailed June 14, 2012 and section 4 of the Final Rejection mailed January 4, 2013), in the textile art, “flannel” is limited to woven fabrics and does not include knit fabrics. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. AydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “flannel” in claim 1 is used by the claim to mean a processed sheeting fabric and a napped warp knit fabric, while the accepted meaning is a napped woven fabric. The term is indefinite because the specification does not clearly redefine the term.  
Second, it is unclear how the processes of scouring, bleaching, dyeing, and/or printing result in “a flannel sheeting fabric.”  As recited later in the claim, the napping process results in a “raised flannel effect.”  Thus, it is not clear how the non-napping processes result in a flannel 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to recite “A textile consisting of:  a single-layer warp knit sheeting fabric consisting of a plurality of first polyester yarns and a plurality of second polyester yarns, where the first polyester yarn is 75 D x 144 F and the second polyester yarn is 50 D x 48 F; wherein a front surface of the fabric consists of the first polyester yarns, where the remainder of the front surface consists of the second polyester yarns, and a rear surface of the fabric consists of the second polyester yarns, where the remainder of the rear surface consists of the first polyester yarns.”  However, the specification as originally filed fails to disclose a single-layer warp knit fabric having a front surface consisting of (i.e., is comprised 100%) first polyester yarns, where a remainder (i.e., ?%) of the front surface consists of second polyester yarns and a rear surface consisting (i.e., is comprised 100%) of the second polyester yarns, where 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 6-13 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0112975 issued to McMurray in view of US 4,712,281 issued to Scheller and/or US 5,783,277 issued to Rock et al. as set forth in section 11 of the last Office action.
Applicant has amended claims 1 and 13 to omit the recitations that the surfaces consist “primarily” of each type of yarn, replacing the claim language with recitations that the surfaces “consist of” each type of yarn, with remainders thereof being of the other type of yarn.  Despite the claim indefiniteness, said amendment is insufficient to overcome the standing rejection since, as set forth below, McMurray clearly teaches a warp knit fabric having definitive two-sided qualities (abstract).  
Additionally, applicant has amended claim 1 with the limitations of cancelled claims 2-4.  However, since claims 2-4 were previously rejected with parent claim 1 over the cited prior art, said amendment is insufficient to overcome the rejection.  

Regarding independent claim 13, applicant has also amended said claim with the limitations of cancelled claim 14.  However, since claim 14 was previously rejected along with parent claim 13, said amendment is insufficient to overcome the rejection.  
Specifically, McMurray discloses a stretch single layer warp knit fabric having definitive two sided qualities (abstract and section [0031]).  In a preferred embodiment, the first technical face comprises fully dyeable continuous multifilament yarns or spun staple yarns of nylon or polyester and a second technical back side comprises textured microdenier multifilament yarns of nylon or polyester (i.e., polyester yarns of different denier and filament number) (section [0032]).  The polyester yarns may also be scoured and the fabric may be printed with a pattern (sections [0041], [0055], and [0059]). The technical back may be sueded or brushed (i.e., napped) for maximizing wearer comfort and increasing thermal retention properties of the fabric (i.e., producing a “raised flannel effect”) (sections [0039] and [0071]).  
The warp knit may be made on a three-bar or two-bar knitting machine (section [0047] and Figures 1 and 3).  In particular, Figure 3 shows a two-bar knit tricot fabric comprising a continuous multifilament yarn 69 on a front bar and a microdenier textured multifilament yarn 70 on a back bar (section [0047]).  Such a two-bar knit fabric would necessarily result in the two yarns being looped around each other, wherein each face of the fabric consisting primarily of one of the two yarns.  The two faces of the knit fabric are distinguishable in at least one quality, such 
Thus, McMurray teaches the invention of claim 1 with the exceptions (a) the first polyester yarn is 50D x 48F while the second polyester yarn is 75D x 144F and (b) both sides of the fabric are napped.  
Regarding exception (a), McMurray fails to teach or suggest the claimed first polyester yarn is 50D x 48F while the second polyester yarn is 75D x 144F.  However, it would have been readily obvious to one skilled in the art to select an appropriate number of filaments per yarn and an appropriate denier per filament in order to achieve the desired fabric properties.  Note denier per filament, number of filaments per yarn, and yarn denier are well-established result effective variables in the textile art.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  As such, modification of any of these variables would have yielded predictable results to the skilled artisan.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of secondary considerations, exception (a) is rejected as being obvious over the cited prior art.  

With respect to claims 6-11, McMurray teaches the warp knit fabric is suitable for apparel (section [0072]).  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the fabric in other textile applications desiring a comfortable hand and thermal retention properties on both faces thereof.  Such other applications would include household linens as presently claimed.  Employing a known fabric in a new application does not render the fabric itself novel or non-obviousness.  Note applicant’s claims 6-11 do not specifically limit the structure (e.g., size, shape, seams, etc.) of the warp knit sheeting 
Regarding claims 12 and 13, which limit the fabric to being napped by “planetary napping rollers, four times on the face and 2 times on the back,” it is argued that the limitation thereof is a method limitation in a product claim.  As such, said limitation is not given patentable weight at this time.  In order to be given patentable weight, a method limitation must materially affect the final product in a structural manner.  The presence of process limitations on product claims in which the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656.  It is asserted that the final product of applicant’s claimed method limitation is the same or only slightly different than that made by the napping process of the prior art.  Absent a showing of a patentable distinction or unexpected results achieved from the particular method of napping, the final product of the cited prior art renders applicant’s claims nonobviousness.  Therefore, claims 12 and 13 stand rejected as being obvious over the prior art.  


Response to Arguments
Applicant’s arguments with respect to the prior art have been considered in full but have not been found persuasive.  
Applicant merely asserts the prior art fails to teach a single layer warp knit fabric having one face consisting of a first polyester yarn and another face consisting of a second polyester yarn, with the remainder of each face consisting of the other polyester yarn, wherein both faces are napped and wherein the fabric does not include the presence of other yarns (Amendment, page 7, 4th paragraph – page 8, 1st paragraph).  To the contrary, as set 
As noted in the last Office action, section 14, due to the reoccurring circular issues with the drawing and the claimed subject matter that have plagued prosecution thus far, in an effort to facilitate any subsequent prosecution, applicant is advised to schedule a telephonic interview with the examiner prior to filing a formal response to this Office action.  


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 28, 2022